Opinión disidente emitida por el Juez
Asociado Señor Rebollo López.
Este Tribunal tiene la obligación jurídica de actuar con-forme a unas normas y parámetros que limitan su autori-dad y facultad para expresarse respecto a un asunto en particular. Esto es, en ocasiones estamos impedidos de ex-presar nuestro criterio sobre un asunto en específico, y resolver un caso, no obstante lo convencido que puedan estar, o la opinión formada que puedan tener, sus integrantes so-bre dicho asunto.
El presente recurso es un vivo ejemplo de lo anterior-mente expresado. No importa lo convencido que pueda es-tar uno, o la mayoría, de los Jueces que integran este Tribunal sobre el derecho que puedan tener —o sobre la carencia del mismo— los profesores de la Universidad de Puerto Rico a formar una unión para la negociación colec-tiva, resulta totalmente improcedente en derecho que nos expresemos al efecto en estos momentos.
Ello, llana y sencillamente, debido a que este Tribunal no tiene jurisdicción para expresarse sobre dicho derecho en esta etapa de los procedimientos; situación que, natural-mente, constituye una de las normas o parámetros que li-mitan nuestra facultad para expresarnos sobre un asunto en específico en un momento determinado. Es por ello que ni podemos suscribir la opinión mayoritaria del Juez Aso-ciado Señor Fuster Berlingeri ni la opinión disidente del Juez Asociado Señor Negrón García y la razón por la cual nos unimos a la opinión disidente del Juez Asociado Señor Hernández Denton.
La situación en éste, el más Alto Foro judicial del País, es ciertamente cada día más alarmante. Hace escasamente algunas semanas, una mayoría de los integrantes del Tribunal —sin que existiera recurso, caso o controversia al-guna ante este Foro— decretó la inconstitucionalidad, *415nada más y nada menos, que de un proyecto de ley, el de la llamada “Reforma Judicial”. Al así actuar hizo caso omiso de la norma jurisprudencial, restrictiva de jurisdicción, so-bre la existencia de “caso y controversia” para poder resolver un recurso. Véase E.L.A. v. Aguayo, 80 D.P.R. 552 (1958).
Hoy, nuevamente, el Tribunal impúnemente viola otra norma jurisprudencial, igualmente restrictiva de su juris-dicción, establecida desde hace cuatro (4) décadas; la cual rige no sólo en nuestra jurisdicción sino que igualmente en la jurisdicción federal, a saben la norma a los efectos de que las decisiones relativas al procedimiento de represen-tación sólo son revisables a través de la vía colateral de la comisión de prácticas ilícitas de trabajo. Véanse: Luce & Co. v. Junta Relaciones del Trabajo, 82 D.P.R. 96 (1961); Junta Relaciones del Trabajo v. Ortega, 79 D.P.R. 760 (1956); Boire v. Greyhound, 376 U.S. 473 (1964); American Federation of Labor v. N.L.R.B., 308 U.S. 401 (1940). Norma, sabia y pensada, que tiene el noble propósito de tratar de equiparar al más débil con el más fuerte. Boire v. Greyhound, ante.
El papel, claro está, aguanta todo lo que se escriba sobre el mismo. Resulta curioso como la mayoría del Tribunal —“razonando” a su conveniencia— llega a la conclusión de que tiene “jurisdicción” para resolver en forma negativa, en estos momentos, la controversia sobre si los profesores del Recinto de Río Piedras de la Universidad de Puerto Rico tienen derecho a organizarse y a negociar colectivamente. Para llegar a dicha errónea conclusión, la Mayoría acomo-daticiamente alega que: (1) está presente una cuestión de índole constitucional, la cual luego descarta y no resuelve’, (2) que la parte recurrente plantea una cuestión “novel e importante”, como si éste fuera el único recurso en que ello se hace,(1) y (3) por último, que permitir que en el presente *416caso se dé el proceso, común y ordinario, de celebración de elecciones, certificación de la unión por la Junta de Rela-ciones del Trabajo, etc. sería “altamente peijudicial” para la Universidad de Puerto Rico, como si los profesores del Recinto de Río Piedras fueran unos desalmados que van a destruir el referido Recinto. Dicho proceso, con los riesgos normales y corrientes que conlleva el mismo, se permite en todos los demás casos. ¿Por qué no en la presente situación? Después de todo, esos “riesgos” son parte del “precio” que se paga por disfrutar del privilegio de vivir en una democra-cia como la nuestra.
En resumen, en el día de hoy la Mayoría, repetimos, acomodaticiamente se olvida de —o, sencillamente, no le importa— la regla básica de que para que este Tribunal pueda resolver un caso tiene que tener jurisdicción para ello. La actuación de la Mayoría es una sumamente peligrosa. Aparte del hecho que actuaciones como la pre-sente, por lo erráticas e incomprensibles que resultan ser desde un punto de vista jurídico, tienen el efecto de deses-tabilizar el derecho en nuestra jurisdicción, las mismas pueden servir de base en un futuro no muy lejano a un legítimo planteamiento, proveniente de partes litigantes no tan afortunadas, sobre “favoritismo judicial”; situación realmente intolerable.
— O —

 No debe perderse de vista que el hecho de que en un recurso, que se radica ante este Tribunal, se plantee una llamada cuestión “novel”, o de “primera impre-*416sión”, es un factor únicamente a ser considerado por el Tribunal en relación con la decisión que tiene que hacer sobre si expide, o no, el recurso; claro está, se parte de la premisa que el Tribunal tiene jurisdicción para expedirlo. En otras palabras, la exis-tencia de una cuestión “novel” no le concede, por sí sólo, jurisdicción al Tribunal sobre el recurso radicado.